In an action to recover damages for malpractice by attorneys, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered October 7, 1975, which is in favor of defendants upon the trial court’s dismissal of the complaint at the close of the plaintiffs’ case, at a jury trial. Defendant-respondent Irving Brand died after the taking of this appeal. It has been stipulated by and between the attorneys for the parties that the said death "will in no way be an impediment to the determination * * * of the issues submitted on the appeal.” Judgment affirmed, with costs. In our opinion, Trial Term properly determined that plaintiffs had failed to *933establish a prima facie case (see, generally, McAleenan v Massachusetts Bonding & Ins. Co., 232 NY 199; Vooth v McEachen, 181 NY 28). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.